Exhibit 10.1

SEPARATION AGREEMENT

AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into
effective as of the 21st day of April, 2010, by and between Paul T. Brady
(“Executive”) and KV Pharmaceutical Company, a Delaware corporation (the
“Company” or “KV”, and, together with Executive, the “Parties”).

RECITALS

WHEREAS, Executive has been employed by the Company as Vice President, Business
Development and President of Particle Dynamics, Inc. (“PDI’);

WHEREAS, KV is currently negotiating an asset purchase transaction
(“Transaction”) wherein the assets of PDI will be acquired by Edgewater Capital
Partners, II L.P. (“Edgewater”);

WHEREAS, In connection with the Transaction, Edgewater , which will be assuming
the assets of PDI, would like Executive to serve as the Chief Executive Officer
of PDI. Executive is willing to serve in such capacity; and Company understands
and agrees that Executive will be serving as CEO of PDI.

WHEREAS, The Company in part is entering into this Agreement in recognition of
the positive contributions made by Executive to the Company;

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the Parties agree and promise
as follows:

 

1. TERMINATION. Executive’s Resignation is effective as of the date the
Transaction closes (the “Separation Date”).

 

2. PAYMENTS.

 

  a. The Company shall immediately pay to Executive an amount equal to accrued
but unpaid vacation pay due on the Separation Date. At the same time, or as soon
as practicable thereafter, the Company shall pay to Executive an amount equal to
any unpaid expense reimbursements due to Executive (subject, however, to
Executive’s obligation to provide adequate documentation of such expenses in the
normal course). All of Executive’s expenses were submitted current through the
Separation date.

 

  b. With respect to any benefits or rights that Executive has accrued or earned
under any of the Company’s employee benefit plans as of the Separation Date,
Executive shall be entitled to such benefits pursuant to the terms of such
plans.

 

1



--------------------------------------------------------------------------------

3. TERMINATION BENEFITS. Subject to Executive abiding by the terms of this
Agreement, his satisfactory transition of non-PDI responsibilities to other KV
employees which has been agreed to by the CEO, and in consideration of
Executive’s release of claims and Executive’s other covenants and agreements
contained herein, Executive shall be entitled to the following benefits:

 

  a. In the event the Transaction closes by May 30, 2010, the Company shall pay
Executive a bonus equal to 26 weeks of his final annual salary, payable in two
equal installments. The initial installment shall be paid on the Separation Date
and the second installment shall be paid on the date six months following the
Separation Date. In addition, Executive shall be paid 26 weeks of his final
annual salary on KV’s regularly scheduled paydays in accordance with KV’s
regular pay practice which are that Executive will be paid every two weeks for
26 weeks.

 

  b.

The Company shall pay Executive the additional sum of Forty Thousand Dollars
($40,000.00), representing the Retention Bonus to which Executive would have
become entitled had his employment continued. It shall be payable on 30th day of
June 2010, and upon the condition that the Executive satisfactorily performs his
duties until the Separation Date; the approval for payment of this sum shall not
be unreasonably withheld;

 

  c. Except as set forth in this Agreement, and with respect to any benefits or
rights under any of the Company’s “employee benefit plans” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), Executive acknowledges and agrees that he is not entitled to receive
any other compensation or benefits of any sort from the Company or any of its
plans, direct or indirect subsidiaries, or other entities controlled by the
Company, including, without limitation, salary, vacation, bonuses, annual
incentives, stock options, short-term or long-term disability benefits.

 

4. SETTLEMENT OF EQUITY BASED AWARDS. Executive waives any and all right to
unvested stock options held by Executive immediately prior to the Separation
Date. In lieu thereof Executive shall, on the first anniversary of the
Separation Date, receive a payment of $50,000 (“Initial Payment”) plus an
additional payment (the “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes, including federal, state, local, foreign and
employment taxes, (collectively the “Taxes”) imposed on the Initial Payment and
Gross-Up Payment, the Executive retains an amount equal to the Initial Payment.
The Gross-Up Payment shall be made at the same time as the Initial Payment, and
the amount of applicable Taxes shall be based on the assumption that Executive
pays taxes at the highest applicable marginal rate, and shall not be later
adjusted. The determination of the Company as to the amount of the Gross-Up
Payment shall be final and conclusive and binding on the Executive and his
beneficiaries, successors and assigns.

 

5. INDEMNIFICATION. The Company agrees to indemnify Executive in accordance with
the Bylaws in effect at the time of the request for indemnification.

 

6. COMPLETE RELEASE. The Parties intend to release and discharge each other from
any and all claims they have or may have one against the other, and that such
releases and discharges extend to themselves and to the Released Parties, as
defined below. Therefore, the Parties agree:

 

  a. For purposes of this Agreement, the “Released Parties” of Executive are
Executive and his heirs, successors, assigns and attorneys, and the “Released
Parties” of the Company are the Company and all related and affiliated entities
of the Company (including corporations, limited liability companies,
partnerships, and joint ventures) as well as, with respect to the Released
Parties of the Company, each of their respective predecessors and successors,
and past, present and future employees, officers, directors, stockholders,
owners, partners, members, representatives, assigns, attorneys, agents,
insurers, employee benefit programs and plans (and the trustees, administrators,
fiduciaries, and insurers of such programs and/or plans), and any other persons
acting by, through, under, or in concert with any of the foregoing identified
Released Parties.

 

2



--------------------------------------------------------------------------------

  b. Except as otherwise provided in this Agreement, the Executive voluntarily
releases all claims, promises, causes of action, or similar rights of any type,
whether known or unknown, unforeseen, unanticipated, unsuspected or latent he
has or may have against the Released Parties of Company, and the Company
voluntarily releases all claims, promises, causes of action, or similar rights
of any type, whether known or unknown, unforeseen, unanticipated, unsuspected or
latent it has or may have against the Released Parties of Executive.

 

  c. This release specifically extends to, without limitation, claims or causes
of action for wrongful termination, failure by either Party to provide notice of
termination pursuant to the Employment Agreement, impairment of ability to
compete in the open labor market, breach of an express or implied contract,
breach of any collective bargaining agreement, breach of the covenant of good
faith and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the Missouri Constitution, the United States
Constitution, and applicable state and federal fair employment laws, federal
equal employment opportunity laws, and federal and state labor statutes and
regulations, and other federal and state laws, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Sarbanes-Oxley Act of 2002, the
Securities Act Of 1933, the Securities Exchange Act of 1934, any federal or
state corporation or securities laws, the Fair Labor Standards Act, as amended,
the National Labor Relations Act, as amended, the Labor-Management Relations
Act, as amended, the Worker Retraining and Notification Act of 1988, as amended,
the Americans with Disabilities Act of 1990, as amended, the Rehabilitation Act
of 1973, as amended, ERISA, and the Age Discrimination in Employment Act of
1967, as amended.

 

  d. Notwithstanding the foregoing, the parties are not releasing or waiving any
right to enforce the terms of this Agreement.

 

  e. Executive understands that Executive is releasing claims of which Executive
may not be aware. Likewise, the Company understands that it is releasing claims
of which Company may not be aware. It is further understood and agreed that both
Executive and Company are waiving all rights under any statute or common law
principle which otherwise limit application of a general release to claims which
the releasing party does not know or suspect to exist in his favor at the time
of signing the release which, if known by him, would have materially affected
his settlement with the party being released/releasee.

 

  f. Neither the Executive nor the Company, nor his or its respective heirs,
successors, agents, representatives or attorneys has filed or caused to be filed
any lawsuit, complaint, or charge with respect to any claim that such
party/entity is releasing in this Agreement. Except as prohibited by law or
public policy, each party promises never (i) to file or prosecute a lawsuit or
complaint based on the claims released by it in this Agreement, or (ii) to seek
any damages, remedies, or other relief for him or it by filing or prosecuting a
claim or charge with any administrative, judicial, or other governmental body,
or in any arbitration proceeding with respect to any claim released by such
party/entity in this Agreement. Each Party hereto promises to request any
governmental body or arbitration tribunal assuming jurisdiction of any such
lawsuit, complaint, or charge to withdraw from the matter or dismiss the matter
against any and all Released Parties with prejudice against it. Neither the
Executive nor the Company has assigned or transferred any claim that it is
releasing, nor has such party/entity purported to do so.

 

3



--------------------------------------------------------------------------------

  g. Revocation Period. Executive acknowledges: (a) that Executive has hereby
been advised in writing to consult with an attorney before signing this Release,
and (b) that Executive has had at least twenty-one (21) days after receipt of
this Release to consider whether to accept or reject this Release. Executive
understands that Executive may sign this Release prior to the end of such
twenty-one (21) day period, but is not required to do so. In addition, under
ADEA, Executive has seven (7) days after Executive signs this Release to revoke
it. Such revocation must be in writing and delivered either by hand or mailed
and postmarked within the seven (7) day period. If sent by mail, it is requested
that it be sent by certified mail, return receipt.

 

7. RETURN OF THE COMPANY’S DOCUMENTS AND PROPERTY. Executive agrees to return
all records, documents, proposals, notes, lists, files, and any and all other
materials including, without limitation, computerized and/or electronic
information (collectively, “Information”) that refers, relates or otherwise
pertains to the Company and its affiliates, and/or their respective partners,
principals, officers, directors, stockholders, managers, employees, agents,
representatives, or insurance companies, or their respective predecessors,
successors or assigns at any time. In addition, Executive shall return to the
Company all property or equipment of the Company that he has been issued during
the course of his employment or which he otherwise currently possesses. At
Executive’s expense, Executive shall deliver to the Company at its St. Louis
offices immediately following the date hereof all of the Company’s Information
and property and equipment that are in his possession. Executive is not
authorized to retain any copies of any such Information in any format, whether
physical or electronic, except for the PDI information described above.

 

8. CONFIDENTIALITY; NON-DISPARAGEMENT.

 

  a. Executive acknowledges and agrees that he is subject to the terms and
conditions of the “Confidential Information” and “Publication” and “Right to
Work Product” provisions set forth in Sections 6, 7, and 9 of the Employment
Agreement and agrees to continue to be bound by those terms and conditions in
accordance therewith.

 

  b. The parties agree that their professional and personal reputations are
important and should not be impaired by either party after this Agreement is
executed. Executive therefore agrees to not make any oral or written
communication to any person or entity which disparages, or has the effect of
damaging the reputation of, or otherwise working in any way to the detriment of,
the Company, its officers, shareholders, directors, or management. The Company
agrees that it will likewise not make any oral or written communication to any
person or entity which disparages, or has the effect of damaging the reputation
of, or otherwise working in any way to the detriment of Executive’s professional
or personal reputation.

 

  c. Nothing in this Section 8 shall prevent either Party from giving truthful
testimony or information to law enforcement entities, administrative agencies or
courts or in any other legal proceedings as required by law, including, but not
limited to, assisting in an investigation or proceeding brought by any
governmental or regulatory body or official related to alleged violations of any
law relating to fraud or any rule or regulation of the Securities and Exchange
Commission, or in asserting, enforcing, prosecuting or defending any rights or
claims of Company or Executive under this Agreement or otherwise.

 

4



--------------------------------------------------------------------------------

  d. Confidentiality. Executive and his attorneys agree that they will keep this
Separation Agreement confidential, and will not disclose any of the terms of
this Separation Agreement, and any of the negotiations preceding or following
it, to any third party, except (a) with the prior written consent of KV;
(b) pursuant to an order or direction of court or agency or other governmental
body having jurisdiction to issue such order; (c) to tax advisors or accounting
professionals themselves bound by ethical restraints of confidentiality; (d) to
counsel for Executive, or (e) as may be necessary for the Parties to establish
or enforce rights under this agreement.

 

9. COVENANT NOT TO COMPETE. Executive acknowledges and agrees that he is subject
to the terms and conditions of the “Restrictive Covenants” provisions contained
in the Employment Agreement and agrees to continue to be bound by those terms
and conditions until 36 months after separationat which point Executive will be
relieved of any and all Restrictive Covenants, including covenants to not
compete. However, if the Company fails to pay a timely monthly payment to
Executive pursuant to this Agreement, then Executive shall be immediately
released from any and all Restrictive Covenants, including covenants not to
compete.

 

10. COOPERATION BY EXECUTIVE. Executive will cooperate in all reasonable
respects with the Company and its affiliates in connection with any and all
existing or future litigation, actions, investigations or proceedings (whether
civil, criminal, administrative, regulatory or otherwise) brought by or against
the Company or any of its affiliates or otherwise, to the extent the Company
reasonably deems Executive’s cooperation necessary. Executive shall be promptly
reimbursed for all reasonable out-of-pocket expenses incurred by him as a result
of such cooperation, including, without limitation, his attorneys’ fees and
expenses.

 

11. NON-ADMISSION OF LIABILITY. Nothing in this Agreement shall be construed as
an admission of liability by Executive, any member of the Company or any of the
Released Parties; rather, Executive, the Company and the Released Parties are
resolving all matters arising out of their employer-employee relationship and
all other relationships between them as to which the Released Parties and the
Company and Executive each deny any liability.

 

12. NECESSARY ACTIONS. The parties will take or cause to be taken such actions
as are necessary to authorize, approve and take and/or carry out the actions
contemplated by this Agreement.

 

13. BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of the Parties, and their respective heirs, administrators,
representatives, executors, attorneys, successors and assigns.

 

14. SEVERABILITY. While the provisions contained in this Agreement are
considered by the Parties to be reasonable in all circumstances, it is
recognized that some provisions may fail for technical reasons. Accordingly, it
is hereby agreed and declared that if any of such provisions shall, either by
itself or themselves or taken with others, be adjudged to be invalid as
exceeding what is reasonable in all circumstances for the protection of the
interests of the Company, but would be valid if any particular restrictions or
provisions were deleted or restricted or limited in a particular manner, then
said provisions shall apply with any such deletions, restrictions, limitations,
reductions, curtailments, or modifications as may be necessary to make them
valid and effective, and the remaining provisions shall be unaffected thereby,
so long as both parties obtain the essential benefits of this Agreement
notwithstanding such deletions, restrictions, limitations, reductions,
curtailments, or modifications.

 

5



--------------------------------------------------------------------------------

15. ENTIRE AGREEMENT; MODIFICATION. Except as set out herein, this Agreement
constitutes the entire understanding among the Parties with respect to the
matters set forth herein. This Agreement supersedes all prior written and/or
oral and all contemporaneous oral agreements, understandings and negotiations
regarding the subject matter hereof.

 

16. INTERPRETATION; GOVERNING LAW. This Agreement shall be construed as a whole
according to its fair meaning and shall not be construed strictly for or against
either Party. Any uncertainty or ambiguity shall not be construed against the
drafter. Captions are intended solely for convenience of reference and shall not
be used in the interpretation of this Agreement. This Agreement shall be
governed by and construed and enforced pursuant to the laws of the State of
Missouri applicable to contracts made and entirely to be performed therein
without regard to rules relating to conflicts of law.

 

17. VOLUNTARY AGREEMENT; NO INDUCEMENTS. Each Party to this Agreement
acknowledges and represents that he or it (a) has fully and carefully read this
Agreement prior to signing it, (b) has been, or has had the opportunity to be,
advised by independent legal counsel of his or its own choice as to the legal
effect and meaning of each of the terms and conditions of this Agreement, and
(c) is signing and entering into this Agreement as a free and voluntary act
without duress or undue pressure or influence of any kind or nature whatsoever
and has not relied on any promises, representations or warranties regarding the
subject matter hereof other than as set forth in this Agreement.

 

18. EXPENSES. The Company shall pay Executive’s reasonably incurred expenses
incurred in connection with any investigations of the Company or litigations
involving the Company, as requested by the Company.

 

19. NOTICES. Any notice or other communications required or permitted to be
given hereunder shall be in writing and shall be sufficiently given if delivered
in person or transmitted by facsimile or similar means of recorded electronic
communication to the relevant Party as follows:

 

  a. In the case of the Executive, to the address set forth below:

Paul T. Brady

[Address intentionally omitted]

Telephone: [Intentionally omitted]

With a copy to:

Edward L. Dowd, Jr.

Dowd Bennett LLP

7733 Forsyth Blvd., Suite 1410

Clayton, MO 63105

Telephone: (314) 889-7300

 

6



--------------------------------------------------------------------------------

  b. Fax: (314) 863-2111In the case of KV to:

KV Pharmaceutical Company

One Corporate Woods

Bridgeton, Missouri 63044

Attn: General Counsel

Telephone: (314) 645-6600

Fax: (314) 646-3785

Any such notice or other communication shall be deemed to have been given and
received on the day on which it is delivered or faxed (or, if day is not a
business day or if the notice or other communication is not faxed during
business hours, at the place of receipt, on the next following business day.)
Any Party may change its address for the purposes of this Section by giving
notice to the other parties in accordance with the foregoing.

IN WITNESS WHEREOF, the Parties have set their hand as of the date first written
above.

 

EXECUTIVE

/s/ Paul T. Brady

Paul T. Brady April 19th 2010 KV PHARMACEUTICAL COMPANY

/s/ David Van Vliet

David Van Vliet April 21, 2010 Interim President and Interim CEO

 

7